DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 10 construed to be indefinite because the recitation “the trained time prediction model” lacks a positive antecedent basis.  Since claims 2-9 and 11-18 depend upon an indefinite claim, those claims are construed to be indefinite by dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamoto et al. (US 2012/0159808).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Nakamoto as teaching:
a method for drying laundry (see title and abstract), the method comprising: 
training a time prediction model for obtaining first remaining time information related to complete dryness of the laundry (expressly disclosed in paragraph [0037] and expressly shown in figure 2); 
obtaining first washer state information related to a state of a washer for drying the laundry (expressly disclosed in paragraph [0068]); 
obtaining the first remaining time information by inputting the first washer state information to the trained time prediction model (expressly disclosed in paragraph [0069]); and 
drying the laundry based on the obtained first remaining time information (expressly disclosed in paragraph [0070]).  Nakamoto also discloses the claimed feature of obtaining the first washer state information includes: obtaining first operation information related to an operation of the washer and first internal state information related to an internal state of the washer via a sensor of the washer; and obtaining the first washer state information by sampling at least one of the first operation information or the first internal state information at every predetermined period (expressly disclosed in paragraph [0071]), wherein the first internal state information includes at least one of pieces of information related to a first water level in a water container of the washer, a first internal humidity of the washer, or a first internal temperature distribution (inherently .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,072,311. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been an obvious matter of design choice to include the current application claimed “complete dryness” feature, since the copending application would perform the invention as claimed, regardless of that feature and applicants have not claimed or specified the criticality of that feature as being necessary for patentability.

Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-18 are allowable over the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references cited in this action may teach one or more claim features, but do not rise to a level of anticipation or obviousness such that a rejection of the claimed invention would be reasonable or proper under current Office practice and procedure. References A, B, C, D, E, F, G, N, O, P, on page 1 of references cited in this action, are patent publications from the same inventive entity.  References H, J, K, L, M, on page 1 of the references cited in this action and references A, B, C, D, E, F, G, on page 2, are patent publications teaching laundry drying methods and/or apparatus.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875.  The examiner can normally be reached on M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607.  Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Tuesday, June 8, 2021
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753